GULOTTA, Judge,
(concurring).
I concur with the result. I find it unnecessary to consider the testimony relating to the cleanup procedure for the reason that plaintiff, in my opinion, failed to establish by a preponderance of the evidence that the fall was caused by water on the floor of the A & P Food Store. Plaintiff’s lack of credibility, both on how the accident occurred and her earnings, is a sufficient basis upon which to dismiss her claim. I am of the opinion that because of plaintiff’s lack of credibility, the burden of proof required was not discharged by her. In such instance, the burden does not shift to defendant to exculpate itself from liability. Under the circumstances, consideration of the adequacy or inadequacy of the cleanup procedure is not relevant.